DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on January 4, 2022.  As directed by the amendment: claims 1, 4, 5, 7-11, 13, 14, 16, 17, 19, 21-23, 26, 27, and 29-31 have been amended and claims 32 and 33 have been added.  Thus, claims 1-33 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 4, 2021.
	Response to Arguments
Applicant’s arguments, see pg. 9, filed January 4, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive, specifically in regards to Applicant’s arguments that Cudworth does not teach the claimed linear guide lines.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.
Claim Interpretation
The preamble in claim 1 recites “A breast pump device that is configured as a self-contained, in-bra wearable device”.  The examiner notes that this limitation gives life and meaning to the claim since it sets forth structural limitations to the overall breast pump device.  For examination purposes, the term “self-contained, in-bra wearable device” is interpreted to mean “complete, or having all that is needed, in itself” and is capable of being worn in a bra.  Applicant’s disclosure appears to support this interpretation in fig. 1 of the Drawings which shows a fully complete breast pump device which is capable of being worn in a bra due to the device being self-contained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11, 12, 14, 17-20, 22-25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US 20130023821) in view of Makower (US 20170072118) and in further view of Britton (US 20050245860).
Regarding claim 1, Khalil discloses a breast pump device that is configured as a self-contained, in-bra wearable device (the device of fig. 9 is shown to be a self- contained device which is capable of being worn in a bra; paragraph 32), the breast pump device comprising: 
a housing ( shell ring and cover 6’ and 6” in fig. 9 form a housing) that includes a power source (paragraph 51 discloses a power source can be integrated into the housing); a pump generating negative air pressure (vacuum pump 81 in fig. 10); 
(ii) a breast shield (breast interface 1 in fig. 11) made up of a breast flange (base part 12 in fig. 7) and a nipple tunnel (stub 10 in fig. 4); 
(iii) a milk container that is configured to attach to and removed from the housing (milk collection container 7’ in fig. 9; paragraph 69 discloses the attachment being releasable).
However, Khalil does not teach the power source being a battery powering the pump and the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.

Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield of modified Khalil to include the linear guide lines of Britto for the purpose of applying pressure to the breast during use to stimulate the breast and facilitate lactation (paragraph 32).
Regarding claim 4, in the modified system of Khalil, Khalil discloses the breast shield is a one piece item that, in use, presents a single continuous surface to the nipple and the breast (fig. 11 shows the breast shield 1 as a one piece item).
Regarding claim 5, in the modified system of Khalil, Khalil discloses the breast shield integrates the breast flange and nipple tunnel as a one-piece item (fig. 11 shows the breast shield 1 as a one piece item). 
Regarding claim 6, in the modified system of Khalil, Khalil discloses the breast flange and the nipple tunnel are a single, integral item with no joining stubs (paragraph 60 discloses that the breast shield comprises the base part and stub integrally formed; figs. 4 and 6 show that the shield comprises the breast flange 12 and the nipple tunnel 10 and no other stubs are joined).
Regarding claim 7, in the modified system of Khalil, Khalil discloses the breast shield is generally symmetrical about a centre-line running from a top to a bottom of the breast shield when positioned upright for normal use (figs. 4 and 11 shows the shield being symmetrical).
Regarding claim 10, in the modified device of Khalil, Khalil discloses the breast pump device includes the breast shield and the milk container that are directly removable from the housing in normal use or normal dis-assembly (shield 1 is capable of being removed from the housing by removing the circumferential securing lip and the milk container is removable by disengaging locking lug 71 from the recess of shell ring 6’).
Regarding claim 11, in the modified system of Khalil, Khalil discloses a diaphragm that prevents milk from reaching the pump (membrane 3 in fig. 11), and the diaphragm is a flexible membrane (paragraph 24 discloses the diaphragm 3 being a membrane made from flexible material).
Regarding claim 12, in the modified system of Khalil, Khalil discloses the diaphragm is substantially circular (fig. 11 shows the diaphragm 3 as circular) and is configured to self-seal under the negative air pressure to a substantially circular diaphragm holder that is part of the housing (fig. 5 shows the membrane sealing to holder 2; fig. 5 shows that the holder is located within the housing and is therefore considered part of the housing as the claim currently does not require the holder to be integral with the housing).
Regarding claim 14, in the modified system of Khalil, Khalil discloses the diaphragm is removable from a diaphragm holder (membrane housing part 4 in fig. 11; paragraph 21 discloses that the diaphragm is cleanable indicating that it must be removable from the holder 4) that sits above the breast flange and the nipple tunnel (fig. 4, see below).

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Regarding claim 17, in the modified system of Khalil, Khalil discloses the milk container has a surface shaped to continue a curved shape of the housing (fig. 9), so that the breast pump device can be held comfortably inside the bra (paragraph 70).
Regarding claim 18, in the modified system of Khalil, Khalil discloses the milk container includes a flexible valve that self-seals under negative air pressure against a milk opening in the nipple tunnel and that permits milk to flow into the milk container (non-return valve 5 in figs. 4 and 5; paragraph 69 discloses that the valve is incorporated into the milk collection container 7’; fig. 4 and 5 show the valve flexing when opening).
Regarding claim 19, in the modified system of Khalil, Khalil discloses the milk container is attachable to the housing with a mechanical or magnetic mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action (locking lug 71 in fig. 11 is a mechanical mechanism and is disclosed to engage a recess in paragraph 69 indicating that it is capable of engaging the recess with single push action since this push action is not further defined).
Regarding claim 20, in the modified system of Khalil, Khalil discloses the milk container includes a cap that is removable from the milk container (coupling part 72 in fig. 11; paragraph 69 discloses that the part includes a non-return valve indicating that the part would necessarily have be removable in order to access the milk after collection) and a removable valve that enables milk to pass into the milk container in one direction (“integrated valve” in paragraph 69; the valve would necessarily have to 
Regarding claim 22, in the modified system of Khalil, Khalil discloses the milk container is wider than it is tall (fig. 11 shows the container is capable of being used as a drinking bottle since it is shown to be wider than tall).
Regarding claim 23, in the modified system of Khalil, Khalil discloses the nipple tunnel includes on a lower surface of the nipple tunnel an opening through which expressed milk flows under gravity into the milk container (the examiner notes that the term “lower” is not positionally defined, the surface designated below is considered the “lower” surface).

    PNG
    media_image2.png
    343
    599
    media_image2.png
    Greyscale

Regarding claim 24, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a wireless data communications system powered by the rechargeable battery. 
As discussed above, Makower teaches a similar breast pump device (fig. 1b) which comprises a wireless data communications system (paragraph 11 discloses that 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control systems of Khalil to incorporate a wireless data communications systems, as taught by Makower.  The modification of the wireless data communications system would provide the added advantage of enabling data transmission relating to pumping parameters which can assist a user in keeping track of the volume of milk extracted and track efficiency over time, as taught by Makower (paragraph 11).
Regarding claim 25, in the modified system of Khalil, Khalil discloses the housing has a front surface that is configured to fit inside a bra and to contact an inner surface of the bra (6” in fig. 9), and a rear surface that is shaped to contact, at least in part, the breast shield (6’ in fig. 9).
Regarding claim 29, in the modified system of Khalil, Khalil discloses the pump is positioned at or close to a base of the housing (fig. 11 shows the pump 81 fitting into seat 82, therefore part of the pump is positioned at the base of the housing).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, and further in view of Vogelin (US 20070179439).
Regarding claim 2, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast shield is substantially rigid.  
Vogelin is directed towards a breast pump system (fig. 1) having a breast shield (3 in fig. 1) which is made from a polypropylene, which is a known rigid material (paragraph 62).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield of modified Khalil to be made from polypropylene for the purpose of enabling the shield to be sterilized (paragraph 62).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, and further in view of Rigert (US 20180028733).
Regarding claim 3, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Further, the breast shield of Khalil appears capable of rotating smoothly around the nipple inserted into the nipple tunnel since the claim does not require the shield to be fully attached during rotation; however, modified Khalil does not explicitly teach or disclose the breast shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto the breast.
Rigert teaches a breast shield system (1 in fig. 1) for a breast pump which comprises a shield (10 in fig. 2).  Rigert further teaches that the shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto the breast (paragraph 15 discloses that the shield .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, and further in view of Guthrie (US 20160220745).
Regarding claim 9, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further discloses that the housing is configured to couple to the breast shield via a securing lip and flange arrangement (paragraph 48).  However, modified Khalil does not explicitly teach or disclose the housing is configured to slide onto the breast shield, when the breast shield has been placed onto a breast, using guide members.
Guthrie is directed to a breast pump system (fig. 2A) having a breast shield (201 in fig. 2A) coupled to a housing (204 in fig. 2A) via a variety of detachable mechanisms including a threaded attachment (paragraph 39).  The examiner notes that this threaded attachment would enable the breast shield to attach to the housing in a sliding manner since the term “sliding” is interpreted to mean “to move smoothly along a surface” using . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, and further in view of Phillips (US 20160296682).
Regarding claim 15, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Although it appears based on fig. 11 of Khalil that the container would be rigid, modified Khalil does not explicitly teach or disclose this limitation. 
Phillips teaches a breast pump system (fig. 1) comprising a milk collection container (“collection container” 120 in fig. 1) which is substantially rigid (paragraph 57 discloses the container being made from Tritan; pg. 21 of Applicant’s specification discloses that Tritan is a polycarbonate material, which is a known rigid material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to be made of Tritan for the purpose of enabling the container to maintain its strength when a vacuum is applied, as taught by Phillips (paragraph 57).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, and further in view of Thompson (US 7662018).
Regarding claim 16, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further discloses that the milk container is configured to attach to a lower part of the housing (fig. 9).  Khalil further appears to disclose the milk container forms a flat bottomed base for the breast pump device (figs. 9-11); however, modified Khalil does not explicitly teach this limitation.
Thompson teaches a system (fig. 4) having a milk container (30 in fig. 4) which has a lower surface which is flat (38 in fig. 5) and provides a base that enables the entire system to stand upright (fig. 5; 5:28-34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to have a lower surface that is flat and provides a base that enables the entire system to stand upright since Thompson teaches that this arrangement is advantageous as it allows the system to be placed on a table (5:28-34).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, and further in view of Guthrie (US 20160220743), hereinafter referred to as “Guthrie ‘743”.
Regarding claim 21, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Khalil further discloses the top of the container includes an optically clear region (paragraph 69 discloses the container is transparent in 
Guthrie ‘743 teaches a breast pump system (fig. 8) having a milk collection container (810 in fig. 8) and a housing (808 in fig. 8).  Guthrie ‘743 further teaches that the system can include a sensor subsystem comprising at least one light emitter (603 in fig. 6a) to emit a light to at least one light detector (604 in fig. 6a; paragraph 63) for the purpose of calculating milk volume (paragraph 63).  Guthrie ‘743 further teaches that this sensor subsystem may be placed in the base of the housing so it is aligned with the top of the milk container (fig. 8).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of modified Khalil to include the light emitter and light detector in the base of the housing, as taught by Guthrie ‘743, for the purpose of calculating expressed milk volume.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, and further in view of Makower (US 20160206794) hereinafter referred to as “Makower ‘794”.
Regarding claim 26, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes at least one of a visual or haptic indicator that indicates whether milk is flowing or not flowing into the milk container.
Makower ‘794 teaches a similar breast pump system (100 in fig. 1) having a visual indicator that indicates whether milk is flowing or not flowing into the milk 
	 Regarding claim 27, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes at least one of a visual or haptic indicator that indicates if the pump is operating correctly to pump milk, based on whether a quantity or a height of the liquid in the milk container above a base of the milk container is increasing above a threshold rate of increase.
Makower ‘794 teaches a similar breast pump system (100 in fig. 1) having a visual indicator (display 250 in fig. 6) that indicates if the pumping mechanism is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the container above its base is increasing above a threshold rate of increase (the examiner notes the threshold rate of increase has not been defined; as such, paragraph 163 discloses that the display displays a quantity of liquid in the container, i.e. volume of milk volume having been expressed, and paragraph 247 discloses that the display displays this information in real-time - indicating that the display is functionally capable of indicating if the pump is operating correctly based on the quantity of liquid if the container is increasing above a threshold rate of increase as a user would .   
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, and further in view of Tanaka (US 20170035951).
Regarding claim 28, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the pump comprises a piezo air pump system.
Tanaka teaches a breast pump system (fig. 1) which utilizes a piezoelectric pump to drive suction (15 in fig. 1; paragraph 33). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the air pump of Khalil to be a piezo air pump. This modification would provide the added advantage of reducing motor sound typically caused by electric motors, as taught by Tanaka (paragraph 47).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, in further view of Mendoza (US 6227936).
Regarding claim 30, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a total mass of the breast pump device, unfilled with milk, is less than 250gm.
Mendoza teaches a bra which is designed to support a breast pump to allow the mother’s hands to remain free (1:8-12). Mendoza further discloses that the bra must be able to support up to 8 ounces (approx. 28 gm) when the pump is full (1:58-62). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Kim to be a lightweight air pump that enables the total weight of the system, unfilled with milk, to be less than 250gm, as taught by Mendoza since Mendoza teaches that a lightweight system is crucial for enabling the system to be supported by a bra.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, in further view of Baker (US 20090281485).
Regarding claim 31, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device makes less than 30dB noise at maximum power and less than 25dB at normal power, against a 20dB ambient noise.
Baker is directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump embodied as a motor (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing and by adding a counter balance to the motor (paragraph 144).  Therefore, it would have been obvious to one of ordinary skill . 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Makower and in further view of Britto, as applied to claim 1 above, in further view of Meyers (US 5542921).
Regarding claim 32, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further teaches control electronics (84 in fig. 9).  In modified Khalil, Makower discloses the battery is rechargeable (48 in fig. 14a).  However, modified Khalil does not teach or disclose the housing further including a power charging circuit for controlling the charging of the rechargeable battery and control electronics powered by the rechargeable battery.
Makower is directed towards a substantially similar breast pump device (fig. 1b) the battery (battery 48 in fig. 14a) is operable to power the control electronics (controller 52 in fig. 14a; paragraph 12 teaches the battery is electrically connected to the controller).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the battery of modified Khalil to power the control electronics, as taught by Makower, for the purpose of providing power to the control electronics.  
 Meyers is directed to a breast pump device (fig. 1) comprising a battery configured to be recharged (9:50-52 discloses recharging the batteries) and a power charging circuit for controlling the charging of the rechargeable battery (“circuit” in 9:50-.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.\
Claims 1-7, 9-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,926,011 in view of Khalil, Makower, Britto, and the teachings discussed in the table below. 
Claim 1 of the issued patent discloses all of the claimed limitations of claim 1 of the application except being the device being a self-contained device, the housing having a battery, the breast shield having a breast flange and nipple tunnel, the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.

container configured to be attached and removed from the housing, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70). The modification of the breast shield would enable the shield to interface with the breast and receive the nipple and the modification of the milk container would enable the milk to be collected after expression.
Makower teaches a self-contained, in bra breast pump (fig. 1) which comprises a battery for powering the pump (48 in fig. 14).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing to include a battery, as taught by Makower, for the purpose of providing power to the device.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference 

‘355 Claims
'011 Claims
Teaching
1
1
Teachings discussed above.
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as given.
4
30

5
30
 
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9

Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason above.
10
13
 
11
1
 

 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '011 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
13
32
 
14
 
Khalil teaches the claimed matter of claim 14, as discussed above. It would have been obvious to have modified the claim of '011 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
13
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
17
24
 
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
25
 
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '011 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21

 Guthrie ‘743 teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
22
27
 
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24

 Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the issued claim for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of providing a complete breast pump unit which is optimized in size.
26
15
 

 
 Makower teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the issued claim for the same reason as previously given.
28
1
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
31
10
Baker teaches the claimed matter of claim 31, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
32

Makower and Meyers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.


Claims 1-7, 9-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,881,766 in view of Khalil and Britto, and the teachings below (see table).
Claim 1 of the issued patent discloses all of the claimed limitations of claim 1 except the device being a self-contained, in-bra wearable device that the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70).

‘355 Claims
'766 Claims
Teaching
1
1
Teaching as discussed above.
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as  given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as  given.
4
7
 
5
27
 
6
27
 

 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
9
 
10
11
 
11
1
 
12
13
 
13
1
 
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
1
 
16
6
 
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose optimizing the size of the breast pump system.
18
5
 
19
2
 


Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '766 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21

 Guthrie ‘743 teaches all of the claimed matter as discussed above.  It would have been obvious to have modified the patent claim for the same reasons given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '766 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of providing a complete breast pump unit which is optimized in size.
26
22
 
27
22
 
28
18
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.
31

Baker teaches the claimed matter of claim 31, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.
32

Makower and Meyers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.


Claims 1-7, 11-12, 14-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/181,057 in view of Britto, and the teachings in the table below. 
Application 17/181,057 claims all of the claimed limitations in claim 1 of the instant application except in that Application 17/181,057 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference claim to include the linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel for the purpose of applying pressure to the breast during use to stimulate the breast and facilitate lactation (paragraph 32).
355 Claims
'057 Claims
Teaching
1
1
Teachings as discussed above
2
3
 

6
 
4
7
 
5
8
 
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
9
 
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
11
11
 
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '057 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
12
 
16
14
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.

 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
15
 
20
 
 Khalil teaches the claimed matter of claim 20 as discussed above.  It would have been obvious to have modified the claim of ‘057 for the purpose of enabling the container to fluidically attach to the shield and to prevent milk from being suctioned out of the container.
21
 
Guthrie '743 teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '057 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
28
19
 


Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
31
28
Baker teaches the claimed matter of claim 31, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
32
33



This is a provisional nonstatutory double patenting rejection.

Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/203,397 in view of Britto. 
Application 17/203,397 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,397 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference 
‘355 Claims
'397 Claims
Teaching
1
1
Britto teaching as discussed above
2
1

3
3

4
4

5
5

6
6

7
7

8
8

9
9

10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28

29
29

30
30

31
31



Makower and Meyer teaches this limitation above and it would have been obvious to have modified the reference claim for the same reasons provided above.
33
33



This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9-12, and 14-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/203,384 in view of Britto and the teachings below. 
Application 17/203,384 claims all of the claimed limitations in claims 1 and 21 of the instant application except in that Application 17/203,384 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference claim to include the linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel for the purpose of applying pressure to the breast during use to stimulate the breast and facilitate lactation (paragraph 32).
‘355 Claims
'384 Claims
Teaching



1
Makower teaching as discussed above


2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as given.


3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as given.


4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.


9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


11
 
Khalil teaches the claimed matter of claim 11, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of transmitting suction to the nipple for milk expression (paragraph 63 of Khalil).


12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '384 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.


14
 
Khalil teaches the claimed matter of claim 14, as discussed above. It would have been obvious to have modified the claim of '384 for the purpose of enabling the diaphragm to be replaced and/or cleaned.



 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose optimizing the size of the breast pump system.


18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a non-return valve which prevents milk from exiting the container.


19
 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).


20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '384 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.


21
9
 


22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '384 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.


23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.


24
 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a complete breast pump unit which is optimized in size.


26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.



 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.


30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


31
 
Baker teaches the claimed matter of claim 31, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


32
29







This is a provisional nonstatutory double patenting rejection.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/203,150 in view of Britto. 
Application 17/203,150 claims all of the claimed limitations in claims 1 and 21 of the instant application except in that Application 17/203,150 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the 
‘355 Claims
'150 Claims
Teaching
1
1
Britto teaching as discussed above.
2
2
 
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
11
11
 
12
12
 
13
13
 
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29
29
 

30
 
31
31

32

Makower and Meyers teach this limitation as discussed above and it would have been obvious to have modified the reference claim for the same purpose provided.


This is a provisional nonstatutory double patenting rejection.
Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/203,418 in view of Britto. 
Application 17/203,418 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,418 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference claim to include the linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel for the purpose of applying pressure to the breast during use to stimulate the breast and facilitate lactation (paragraph 32).

'418 Claims
Teaching
1
1
Britto teaching as discussed above.
2
2
 
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
11
11
 
12
12
 
13
13
 
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29
29

30
30

31
31
 



32
32

33
33



This is a provisional nonstatutory double patenting rejection.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16-29 of copending Application No. 17/203,313 in view of Britto and the teachings below. 
Application 17/203,313 claims all of the claimed limitations in claims 1-19 and 30 of the instant application except in that Application 17/203,313 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference claim to include the linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel for the purpose of applying pressure to the breast during use to stimulate the breast and facilitate lactation (paragraph 32).

‘355 Claims
'313 Claims
Teaching
1
1
Makower teaching as discussed above.
2
16
 

17
 
4
18
 
5
18
 
6
18
 
7
19
 
8
20
 
9
21
 
10
22
 
11
23
 
12
24
 
13
25
 
14
26
 

27
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose optimizing the size of the breast pump system.
18
28
 
19
29

20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '313 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
 
Guthrie '743 teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '313 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose of providing a complete breast pump unit which is optimized in size.

 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
31
15
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,292 in view of Britto. 
Application 17/203,292 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,292 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to 
‘355 Claims
'292 Claims
Teaching
1
1
Britto teaching as discussed above.
2
2
 
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
11
11
 
12
12
 
13
13
 
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 

26
 
27
27
 
28
28
 
29

 Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30
29

31
30
 


This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9-12, 14-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 18, 19, and 21-30 of copending Application No. 17/203,259 in view of Britto and the teachings below. 
Application 17/203,259 claims all of the claimed limitations in claims 1, 15-21, 24, 26-28, and 30 of the instant application except in that Application 17/203,259 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference claim to include the linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the 
‘355 Claims
'259 Claims
Teaching
1
1
Britto teaching as discussed above
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as given.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
11
 
Khalil teaches the claimed matter of claim 11, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of transmitting suction to the nipple for milk expression (paragraph 63 of Khalil).

 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '259 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
22
 
16
23
 
17
24
 
18
25
 
19
26
 
20
27
 
21
15
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '259 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.

 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of providing a complete breast pump unit which is optimized in size.
26
18
 
27
19
 
28
28
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
31
30
Baker teaches the claimed matter of claim 31, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
32
31



This is a provisional nonstatutory double patenting rejection.

Claims 1-7, 8-12, 14-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/203,216 in view of Britto and the teachings below. 
Application 17/203,216 claims all of the claimed limitations in claims 1 and 21 of the instant application except in that Application 17/203,216 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple 
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference claim to include the linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel for the purpose of applying pressure to the breast during use to stimulate the breast and facilitate lactation (paragraph 32).

‘355 Claims
'216 Claims
Teaching
1
1
Britto teaching as discussed above
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as given.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.

 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
11
 
Khalil teaches the claimed matter of claim 11, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of transmitting suction to the nipple for milk expression (paragraph 63 of Khalil).
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '216 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a non-return valve which prevents milk from exiting the container.

 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '216 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
6

22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '216 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.


Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
31
 
Baker teaches the claimed matter of claim 31, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
32
31



This is a provisional nonstatutory double patenting rejection.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,179 in view of Britto. 
Application 17/203,179 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,179 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference 

‘355 Claims
'179 Claims
Teaching
1
1
Britto teaching as discussed above.
2
2
 
3
11
 
4
12
 
5
13
 
6
14
 
7
15
 
8
16
 
9
17
 
10
18
 
11
19
 
12
20
 
13
21
 
14
22
 
15
10
 
16
3
 
17
4
 
18
5
 
19
6
 
20
7
 
21
8
 
22
9
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit. 

29
 
31
30

32

Makower and Myers teach the claimed matter of claim 32.  It would have been obvious to have modified the reference claim for the same reasons provided above.


This is a provisional nonstatutory double patenting rejection.
Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/203,327 in view of Britto. 
Application 17/203,327 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,327 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference claim to include the linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel for the purpose of applying pressure to the breast during use to stimulate the breast and facilitate lactation (paragraph 32).
App Claim
Ref Claim
Teaching
1

See above
2

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a known shield.
3
3

4
4

5

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
6

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
7
7

8
8

9

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose engaging the breast shield to the housing.
10
10

11
1

12
12

16
16

17
17

18

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
19
19

20

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
21

Guthrie teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
22

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23
23

24

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.


Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28

Tanaka teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30

Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31

Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32

Makower and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
33
47, 48



This is a provisional nonstatutory double patenting rejection.
Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-30 of US Patent No.  11260151 in view of Britto and the teachings below. 
The issued patent claims all of the claimed limitations in the claims of the instant application except in that Application 17/203,109 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the 
‘355 Claims
Patent Claims
Teaching
1
1
Britto teaching as discussed above
2
20
 
3
21
 
4
22
 
5
22
 
6
22
 
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
8
23
 
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
10
24
 
11
25
 
12
26
 
13
27
 
14
28
 
15
29
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a non-return valve which prevents milk from exiting the container.

30
 
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '109 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
9
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '109 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
31
19
 
32

Makower and Meyers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
33
27



Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 and 32 of copending Application No. 17/203,050 in view of Britto and the teachings below. 
Application 17/203,050 claims all of the claimed limitations in claims 1-30 of the instant application except in that Application 17/203,050 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel (fig. 6A shows the ribs along the side the breast).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield the reference claim to include the linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel for the purpose of applying pressure to the breast during use to stimulate the breast and facilitate lactation (paragraph 32).

‘355 Claims
'109 Claims
Teaching
1
1
Britto teaching as discussed above
2
20
 

21
 
4
22
 
5
22
 
6
22
 
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
8
23

9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
11
25
 
12
26
 
13
27
 
14
28
 
15
29
 

 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
30
 
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '109 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
 
Guthrie '743 teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '109 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.

 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
31
19
 
32
32

33
1



This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9-12, 14-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/203,079 in view of Britto and the teachings below. 
Application 17/203,079 claims all of the claimed limitations in claims 1 and 21 of the instant application except in that Application 17/203,079 does not claim the breast shield including linear guide lines configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast and the nipple is inserted into the nipple tunnel.
Britto teaches a breast pump device (fig. 7) having a breast shield (receiving member 14 in fig. 3) which comprises linear guide lines (ribs 32 in fig. 3) configured to run along sides of a breast or nipple when the breast shield is positioned onto the breast 
‘355 Claims
'079 Claims
Teaching
1
1
Britto teaching as discussed above
2
 
Vogelin teaches the claim matter of claim 2, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as given.
3
 
Rigert teaches the claimed matter of claim 3, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as given.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.

 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
11
 
Khalil teaches the claimed matter of claim 11, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of transmitting suction to the nipple for milk expression (paragraph 63 of Khalil).
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '079 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
16
 
Thompson teaches the claimed matter of claim 16, as discussed on pg. 18.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose optimizing the size of the breast pump system.

 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '079 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
11
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '079 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Makower teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.

 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
29

Khalil teaches the claimed matter of claim 29, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this position is suitable for an integrated breast pump unit.
30

Mendoza teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
31
 
Baker teaches the claimed matter of claim 31, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
32
44



This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Excepting the double patenting, claim 8 is allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  Khalil fails to teach or disclose the breast shield configured to slide in and out from the housing, together with a diaphragm, on guide members in the breast shield.  
Excepting the double patenting rejections above, claims 13 and 33 are allowable over the prior art.  The following is a statement of reasons for the indication of allowable 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783